This action is to have a deed absolute on its face declared to be a mortgage security. The plaintiff rested his case with evidence tending to show his contention, and his Honor directed the jury to answer the issue "Yes," in favor of the plaintiff. The defendant, in apt time, offered to introduce evidence to show (1) that the deed was not intended by the parties to be a mortgage or security; (2) that the redemption clause had not been omitted by ignorance, mistake, or undue advantage; (3) that the deed was made and accepted as an absolute deed; (4) that plaintiff occupied the land in controversy as the tenant of defendant's intestate, and paid him yearly rent therefor. The Court declined to hear the testimony and defendant excepted. We are not informed as to the kind or character of the evidence offered, or whether it was competent of not; but upon a very plain principle, the defendant was entitled to introduce any competent evidence that would sustain his contention, or defeat that of the plaintiff. We think his Honor's refusal to hear defendant's evidence was error, and renders another trial proper. It is, therefore, unnecessary to consider other questions discussed on the argument.
Error.
Cited: Mfg. Co. v. R. R., 128 N.C. 285 *Page 50 
(75)